cca_2014102012250801 id uilc number release date third party communication date of communication month dd yyyy from sent monday date pm to cc bcc subject re request for help regarding sec_465 the taxpayer is incorrect section provides as interpreted by the tax_court and three courts of appeal that no partner’s sec_6501 statute will expire for partnership items or affected items less than years after the partnership return has been filed sec_301_6231_a_5_-1 and 99_tc_298 roberts v commissioner 84_tc_853 and 127_tc_75 all confirm that the application of sec_465 to a partner is an affected_item governed by the minimum period provided under section since the minimum period under section was extended for all partners the period for assessing sec_465 recapture remains open settlement of this issue should be included on part ii of the form 870-lt
